Citation Nr: 0948966	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  08-08 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Whether the appellant is eligible for education benefits 
under the Dependents' Educational Assistance (DEA) program, 
Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant is the wife of the Veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 determination by the 
Education Center at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that as the wife of a permanently and 
totally disabled veteran, she is entitled to VA education 
benefits under Chapter 35, Title 38 of the United States 
Code.  However, after reviewing the record, the Board finds 
that additional development of the record is warranted. 

For the purposes of educational assistance under Chapter 35, 
the surviving spouse of a veteran will have basic eligibility 
if the following conditions are met: (1) the Veteran was 
discharged from service under conditions other than 
dishonorable, or died in service; and (2) the Veteran has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the Veteran's death; or (4) the Veteran died 
as a result of a service-connected disability. 38 U.S.C.A. §§ 
3500, 3501, 3510, 3512 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.807(a), 21.3020, 21.3021 (2009).

In the present case, the record currently before the Board 
includes an e-mail which reportedly shows the effective date 
of the Veteran's award of a permanent and total disability 
rating.  However, it does not contain a copy of the 
associated rating decision, nor does it contain any 
information with respect to the date on which the Veteran was 
notified of the award.  There is also no evidence documenting 
the Veteran's military service.  Such evidence is necessary 
prior to resolution of the appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate the Veteran's claims file 
with the record on appeal.  Ensure that 
the claims file contains verification of 
his military service, documents 
reflecting his award of a permanent and 
total disability rating, and notice to 
him of the award.

2.  When the foregoing actions have been 
completed, undertake any other indicated 
development.  Then readjudicate the issue 
of whether the appellant is eligible for 
education benefits under the Dependents' 
Educational Assistance (DEA) program, 
Chapter 35, Title 38, United States Code.  
If the benefits sought on appeal are not 
granted to the appellant's satisfaction, 
she must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned to 
the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The appellant need take no action unless she is notified to 
do so.  However, she is advised that she has the right to 
submit any additional evidence and/or argument on the matter 
which the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


